t c summary opinion united_states tax_court david h kilson jr petitioner v commissioner of internal revenue respondent docket no 13498-01s filed date david h kilson jr pro_se jeffrey c venzie for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency and additions to tax in petitioner’s federal_income_tax as follows year deficiency sec_6651 sec_6651 sec_6654 additions to tax1 dollar_figure dollar_figure dollar_figure dollar_figure the following figures are rounded to the nearest dollar after concessions the issues are whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file a federal_income_tax return and liable for the addition_to_tax under sec_6654 for an underpayment of estimated_tax petitioner resided in philadelphia pennsylvania at the time the petition was filed background from until petitioner was employed as a wagon master for visionquest national ltd and visionquest lodgemakers petitioner’s duties included supervising troubled youths on the wagon train a group of wagons pulled by mules that travels in many states along the east coast in petitioner’s mother became ill and had surgery in july of petitioner’s mother died petitioner temporarily left the wagon train to attend the funeral petitioner’s father in a stipulation of settled issues the parties agreed to a reduced deficiency of dollar_figure and respondent conceded the addition_to_tax under sec_6651 as a result of the reduced deficiency the additions to tax under sec_6651 and sec_6654 were reduced to dollar_figure and dollar_figure respectively was also ill according to petitioner he was distraught over his mother’s death petitioner did not file a federal_income_tax return for the tax_year while on the wagon train however petitioner did file returns for and discussion addition_to_tax under sec_6651 for failure_to_file if a federal_income_tax return is not timely filed an addition_to_tax will be assessed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 a delay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see also 469_us_241 petitioner argues that he failed to timely file his return because of the emotional distress of my mother’s death my father’s ongoing illness and stressful job resulting in petitioner has not argued that either sec_7491 or c applies to this case additionally the record does not indicate that respondent’s examination commenced after date because sec_7491 applies only to court proceedings arising from examinations commencing after date internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 we conclude that neither sec_7491 nor c applies here to place the burden_of_proof and or production upon respondent see eddie cordes inc v commissioner tcmemo_2002_125 n peacock v commissioner tcmemo_2002_122 hardship although we sympathize with petitioner over his father’s ill health and the loss of his mother a death in the family some months before the filing_date generally does not constitute reasonable_cause for failing to file tax returns see hastings v commissioner tcmemo_1999_167 radde v commissioner tcmemo_1997_490 additionally the ability to continue performing daily business operations negates grief as a reasonable_cause see dickerson v commissioner tcmemo_1990_577 fambrough v commissioner tcmemo_1990_104 despite petitioner’s grief he continued his employment as wagon master on the wagon train also petitioner filed returns for and irrespective of the logistical difficulties he faced while traveling on the wagon train we find that petitioner did not have reasonable_cause for the failure_to_file his return and respondent’s determination as to the addition_to_tax under sec_6651 is sustained addition_to_tax under sec_6654 for failure to pay estimated_tax sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual this addition_to_tax is mandatory unless petitioner shows that one of the statutorily provided exceptions applies see sec_6654 75_tc_1 there is no exception for reasonable_cause or lack of willful neglect 33_tc_1071 petitioner underpaid the estimated_tax for and has not shown that any of the statutory exceptions are applicable respondent’s determination as to the addition_to_tax under sec_6654 is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered under rule federal income taxes of dollar_figure were withheld from petitioner’s wages in and constitute estimated_tax payments sec_6654
